Title: To George Washington from Major General Thomas Mifflin, 11 June 1777
From: Mifflin, Thomas
To: Washington, George



My dear General
Philada 11th June 1777

I was honord with your Letter of Monday and of Yesterday at 5 OClock this Morning—I have given every necessary Direction to the persons who have the Care of the Boats at Trenton & Coryels Ferry; and have sent 220 Men from Bristol as a Guard at Coryels with a party of 50 Ship Carpenters who undertook to conduct the Boats from Trenton to Coryels. Major General Arnold sets off to day to take the Command of the Militia from Bristol to Coryels Ferry. I have Col. Gurney & Capt.

Reed of our Navy to princeton to continue the Signals from thence to Philada—The Spears are sent off to you with 430 Tents: some of the latter Col. Biddle will probably receive this day.
I was under the Necessity of calling the Inhabitants together in Town Meeting at 10 OClock this Morning & hope to give your Excellency a happy Account of it.
Mrs Washington is still here to whom I deliverd your Letter—She is in perfect Health and had determind to have sett off this Morning but I beleive has been influenced by Mr Custis to wait untill To Morrow. I am with great Respect and Attachment Your Excellencys Obt Hle St

Tho. Mifflin

